Ashley Yount

From:                           ccanoticingservice@txcourts.gov
Sent:                           Wednesday, July 08, 2015 6:03 PM
To:                             coal2notices
Subject:                        Notice(s): PD-0270-15                               -jBT OFAPPEALS
Attachments:                    RETURNED TO COA_FILECOPY.pdf                 LggMoj Appeals District



You have received notice(s) for the following case(s):
                                                                         CATHY S. LUSK, C
PD-0270-15
SULLIVAN, JOSEPH EDWARD

Files
RETURNED TO COA_FILECOPY.pdf


Thank you,
Abel Acosta, Clerk
Court of Criminal Appeals

Do not reply to this message. If you have questions, please contact the Court at (512) 463-1551.